IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RODRIZGUS RICHARDSON,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-2073

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 11, 2014.

An appeal from the Circuit Court for Leon County.
Frank Sheffield, Judge.

Martin L. Black, Hunter & Associates, P.A., Tallahassee, and Jeffrey E. Lewis,
General Counsel and Melissa J. Ford, Assistant Conflict Counsel, Office of
Criminal Conflict, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.